Citation Nr: 0124326	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-00 419	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. J., M.D.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1974.  This appeal arises from a May 1998 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  That rating decision assigned a 
30 percent initial disability evaluation for the veteran's 
service connected generalized anxiety disorder.

The Board of Veterans' Appeals (Board), in a May 2000 
decision, denied the veteran's claim for an initial 
disability evaluation in excess of 30 percent for generalized 
anxiety disorder.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") which, in 
April 2001, issued an Order which vacated the May 2000 Board 
decision and remanded the case to the Board for proceedings 
consistent with the Appellee's Motion for Remand.


REMAND

As noted in the Appellee's Motion, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because of the change in the law brought about by the VCAA, 
and pursuant to the Court's order, a remand of the claim in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The Board notes that the most recent VA psychiatric 
examination of the veteran was conducted in February 1999.  
A current examination is necessary in order to properly 
evaluate his claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the implementing regulations, are fully 
complied with and satisfied. 

2.  The veteran should be examined by a VA 
psychiatrist who has not previously 
examined him to determine the current 
extent of the service-connected 
psychiatric disorder.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
psychiatrist is requested to describe how 
the symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  The 
report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as possible.  
The diagnosis must be in accordance with 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV), 
and must include a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of that 
score.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
evaluation in excess of 30 percent for 
generalized anxiety disorder since 
January 1994, with consideration of the 
evidence developed above.  In this 
regard, consideration should be given to 
the Court's decisions in Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to the appellant 
should apply), and Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If a benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


